Citation Nr: 1521271	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate


WITNESSES AT HEARING ON APPEAL

Veteran and Wife



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) in August 2010.  A statement of the case was provided in July 2011.  The Veteran perfected a timely appeal of this determination with the July 2011 submission of a VA Form 9 (Substantive Appeal).

The Board notes that the Veteran was initially provided an evaluation of 30 percent for his PTSD, effective January 15, 2009.  However, in a subsequent rating decision in July 2011, the RO increased the evaluation for PTSD to 50 percent effective January 15, 2009.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As higher evaluations are available for the Veteran's PTSD and the Veteran has not expressed satisfaction with that evaluation, the matter still remains in controversy and shall, therefore, be adjudicated accordingly.

The Veteran testified before the undersigned Veterans Law Judge during a February 2015 Board hearing that was held via live video teleconference at the Houston, Texas RO.  A copy of the transcript of those proceedings is associated with the record. 

In March 2015, the Veteran submitted medical evidence from the Jefferson County Vet Center dated March 2015 that was not accompanied by a waiver of initial consideration by the RO.  To any extent that review of such may be precluded in the first instance by the Board, such defect is rendered moot by the issuance of the instant remand.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

PTSD

In regard to the Veteran's PTSD, the Board notes that the Veteran testified at his February 2015 hearing that he has received continued treatment throughout the appeals period from the Jefferson County Vet Center in addition to his treatment by a VA outpatient psychiatrist.  Additionally, the Veteran submitted a treatment record dated March 2015 indicating continual prior treatment from that facility.  However, a review of the claims file does not reveal any prior Vet Center treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (2014).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, the RO must obtain and associate all available Vet Center records with the Veteran's claims file.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

Initially, the Board notes that the Veteran is currently service connected for bilateral hearing loss at 60 percent disabling, PTSD at 50 percent disabling, and tinnitus at 10 percent disabling for a combined evaluation of 80 percent prior to September 1, 2014 and PTSD at 50 percent disabling and tinnitus at 10 percent disabling for a combined evaluation of 60 percent from September 1, 2014.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met prior to September 1, 2014 and have not been met thereafter, as the Veteran's two disabilities of PTSD and tinnitus are not from a common etiology or a common body system.  As such, the inquiry for the period from September 1, 2014 shifts to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability for the purposes of a possible extra-schedular referral.  Id. 

The Board acknowledges that the Veteran is currently retired and has been since 2009 due to musculoskeletal disabilities and hypertension recognized by the Social Security Administration (SSA).

The Veteran was provided with VA examinations in August 2009, July 2010, March 2014, and October 2014 for his service-connected disabilities.  These examinations did not explicitly focus on the issue of the Veteran's employability.  Further, it is not clear if the examiners considered the Veteran's prior education and work background in assessing the Veteran, nor is there any indication that the Veteran's service-connected disabilities were considered in conjunction with one-another.

The RO/AMC should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, several days after this decision, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the combined effects of the Veteran's disabilities shall be taken into account in the VA social and industrial survey.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. In particular, the RO/AMC should attempt to obtain all available records from the Jefferson County Vet Center. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




